Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.
The disclosure is objected to because of the following informalities: 
Applicant’s specification [0003] discloses “Examples of such parameters include machine impedances and time constants, inertial and damping coefficients, prime mover and governor parameters, excitation system and AVR parameters, power system stabilizer (PSS) parameters, and load characteristics.” Full description of AVR is missing.
Appropriate correction is required.


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.


Claim Objections
Claims 2-3, 5, 8-9 and 11 are objected to because of the following informalities:  
Claims 2 and 8 recite “selecting one of the identified and tuned model parameters associated with the current event or identified and tuned parameters associated with a previous event based on the comparing.” Examiner propose to amend claim as “selecting one of the identified and tuned model parameters associated with the current event or identified and tuned model parameters associated with a previous event based on the comparing.”
Claims 3 and 9 recite “the sensor is a PMU.”  Full description of PMU is missing. 
Claims 5 and 11 recites “a graphic user interface, and generates one or more of a report, a log, and an alert based on received parameters.” Examiner propose to amend claim as “a graphic user interface, and generates one or more of a report, a log, and an alert based on received model parameters.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “identification and tuning engine” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
[0044] Figure 2 illustrates an exemplary engine for use with the present system, according to one embodiment. The engine is not intended to suggest any limitation as to scope of use or functionality, as the technologies described herein may be implemented in diverse general- purpose or special purpose computing environments. With reference to Figure 2, the engine 200 can include at least one processing unit 210 (e.g. signal processor, microprocessor, ASIC, or other control and processing logic circuitry) coupled to memory 220. The processing unit 210 executes computer-executable instructions and may be a real or a virtual processor. The memory 220 may be volatile memory (e.g. registers, cache, RAM), non-volatile memory (e.g. ROM, EEPROM, flash memory, etc.), or some combination of the two. The memory 220 can store software implementing any of the technologies described herein. The controller may have additional features. For example, the engine can include storage 240, one or more input devices 250, one or more output devices 260, and one or more communication connections 270. An interconnection mechanism (not shown), such as a bus or network interconnects the components. Typically, operating system software (not shown) provides an operating environment for other software executing in the controller and coordinates activities of the components of the engine.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to apparatus. 
Step 2A(i)
Claim 1 recites 
“a sensor; a data acquisition network in communication with the sensor; (collect data)
a user console; and an identification and tuning engine in communication with the data acquisition network, the user console, and a database, the database comprising one or more generator models; (computer components)
wherein the identification and tuning engine identifies and tunes parameters associated with a selected generator model.” (mental process)
Under broadest reasonable interpretation, the claim covers performance of the limitation in the mind but for the recitation of generic computer components. 
That is, other than reciting “a user console”, “a data acquisition network” and “an identification and tuning engine”, nothing in the claim precludes the steps of the process (executing on the computer) from practically being performed in the human mind.
Step 2A(ii):
The collecting step is recited at a high level of generality (i.e., as a general means of collect data for use in the evaluation step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP2106.05(g).
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
As discussed previously with respect to Step 2A Prong Two, the additional element of using computer system and an input/output interface are simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea. See applicant’s specification [0044] and Fig. 2 for generic computer description.
The judicial exception is not integrated into a practical application.
Step 2B:
There is no additional elements that are significantly more than the abstract idea.  The elements “a user console”, “a data acquisition network” and “an identification and tuning engine”, are mere generic computer components and do not take the claim out of the mental process grouping. See applicant’s specification [0044] and Fig. 2 for generic computer description. 
The same analysis applies here in 2B. That is, simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claim 1 is not patent eligible.

Same conclusion for dependent claims of claim 1. See below for detail.
Claim 2. The system of claim 1, wherein the tuning engine identifies and tunes parameters by: 
measuring current event data using the sensor; (collect data)
upon detecting the current event data comprises bad data, one of rejecting or filtering the bad data; (mental process)
receiving a machine model including model controls; (receive data) See MPEP2106.05(d)
identifying and tuning model parameters based on the current event data and the machine model; (mental process)
comparing the identified and tuned model parameters associated with the current event to a predefined threshold; 
and selecting one of the identified and(mental process) tuned model parameters associated with the current event or identified and tuned parameters associated with a previous event based on the comparing.  (mental process)

Claim 3. The system of claim 1, wherein the sensor is a PMU. (well-understood, routine, conventional activity) Prior art Phadke et al (NPL: Phasor measurement units, WAMS, and their applications in protection and control of power systems) discloses PMU is a well-understood commercial instrument in phasor measurement.

Claim 4. The system of claim 1, further comprising a plurality of sensors. (collect data)

Claim 5. The system of claim 1, wherein the user console comprises a graphic user interface, (computer component)
and generates one or more of a report, a log, and an alert based on received parameters. (data output is considered as insignificant extra-solution activity) See MPEP 2106.05(g). Prior art Phadke et al (NPL: Phasor measurement units, WAMS, and their applications in protection and control of power systems) discloses “PMU technology has been beneficial for post-disturbance data analysis and early warning systems, improving system models for faster system restoration, etc.”

Claim 6. The system of claim 2, wherein the detecting of bad data and one of rejecting or filtering the bad data comprises: 
receiving signals of the current event data, the signals comprising abc signals and field signals; (mental process)
transforming the abc signals into Odq signals by using Park's transformation; (mental process)
filtering the Odq signals and the field signals to remove noise from the current event data, (mental process)
wherein a measurement associated with a signal having noise is removed from the current event data. (mental process)

Claim 7. The system of claim 6, wherein the filtering is performed by using one or more of butterworth and adaptive noise filters. (mental process)

Similar conclusion for independent claim 8 and its dependent claims. 
Thus, claims 1-13 are not patent eligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cari et al (NPL: Parameter estimation of synchronous generators from different types of disturbances, 2011), hereinafter Cari, in view of Heydt et al (US 2005/0137834 A1), hereinafter Heydt.

Claim 1. A system, comprising: 
Cari discloses a sensor; a user console and database and an identification and tuning engine
Cari: (page 4 section B.) “The measurement obtained from a PMU (Phase Measurement Unit) [correspond to sensor] could be used to estimate θ, the phase angle of the terminal voltage with respect to the synchronous reference (see Figure 1), while a special APMU (Angle Phase Measurement Unit), proposed in [9], could be used to estimate δ directly.” 
Cari: (page 5) “The parameters converged to the nominal values after 7 iterations o minute for a Pentium IV computer.” Computer system is corresponding to a user console. Computer system comprise of database and an identification and tuning engine.
Cari discloses the database comprising one or more generator models; 
Cari: (page 5) “The parameters converged to the nominal values after 7 iterations o minute for a Pentium IV computer.” Computer system comprise database.[correspond to the database comprising one or more generator models]
Cari: (page 3 section IV.) [correspond to generator model]

    PNG
    media_image1.png
    491
    663
    media_image1.png
    Greyscale

Cari discloses wherein the identification and tuning engine identifies and tunes parameters associated with a selected generator model.  
Cari: (page 5) “A. Mechanical Parameters Using the mechanical model (equation (18)), the mechanical parameters are not difficult to be estimated from the numerical point of view. That happens because just two parameter are simultaneously estimated. Using the disturbance data of test 2 (single-phase fault), the mechanical parameters [correspond to identifying and tuning model parameters] were correctly estimated even in cases in which the initial guesses of parameters were deviated to a maximum of 90% of their nominal values. The parameters converged to the nominal values after 7 iterations o minute for a Pentium IV computer. [correspond to computer system comprise the identification and tuning engine]…  B. Electrical Parameters According to our experience, the success of the estimation is very dependent on the initial parameter guesses, especially for the parameters βo, E’qo and E’do. In order to demonstrate the robustness of the proposed methodology of Section III, the following initial guess for those parameters are used:
                 
                    
                        
                            β
                        
                        
                            o
                        
                    
                    =
                    
                        
                            
                                
                                    tan
                                
                                
                                    -
                                    1
                                
                            
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            e
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    t
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    d
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            Q
                                        
                                        
                                            e
                                        
                                    
                                
                            
                        
                    
                
             (steady stage approximation of round rotor  machine)  and E’qo = Vto, E’do = 0 (approximation  for the machine in open circuit). The usual trajectory sensitivity methodology of Section II cannot be used to estimate the electrical parameters because it is very sensitive to initial parameter guess of parameters βo, E’qo and E’do. In addition the algebraic equation shows singularities and cannot be solved during the estimation. Using the minimization approach for parameter estimation of DAE systems presented in Section III, the parameters were successfully estimated. [correspond to identifying and tuning model parameters] The convergence region is different depending on the type of the disturbance.”

Cari does not appear to explicitly disclose a data acquisition network in communication with the sensor; 
However, Heydt discloses a data acquisition network in communication with the sensor on [0027-0028] Once voltage and current measurements are converted to digital form, the voltage and current measurements are passed through link 18 to a digital fault recorder (DFR) 20 where the voltage and current measurements are recorded. A DFR is effectively a data acquisition system that is used to monitor the performance of generation and transmission equipment, and therefore is connected permanently to utility generators. [correspond to a data acquisition network in communication with the sensor] DFR 20 is typically used by the majority of electrical utilities to monitor the operation of generators. In one example, DFR 20 records a measurement 86 times per cycle, translating to roughly 5160 measurements being taken and recorded per second, or a frequency equivalent of 5 kHz. Other sampling rates may be utilized. … Once measurements are recorded by DFR 20, [correspond to a data acquisition network] measurements can be forwarded through link 22 to a noise filter 24. The specific purpose and function of noise filter 24 will be discussed below. For introductory purposes, however, it can be assumed that noise filter 24 helps to pre-process the digital measurement data.”
Cari and Heydt are analogous art because they are from the “same field of endeavor” synchronous machine model.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cari and Heydt before him or her, to modify the parameters estimation of synchronous generator of Cari to include the noise filtering of measurement of Heydt because this feature remove potential error that may cause by the bad data.
The suggestion/motivation for doing so would have been Heydt: [0067] “After the transformation of the stator measurements through Park's transformation, a filter is applied to remove outliers from the measurements, taking place in bad data detection/rejection process 52. Outliers appear in the form of spikes, in the time domain plot of each signal. Outliers are caused generally by metering errors and can be safely removed without risking inaccuracies in the estimation process. If a spike in any one signal is detected, the whole measurement at that time is removed from the data set.”
Therefore, it would have been obvious to combine Heydt with Carito obtain the invention as specified in the instant claim(s).

Claim 2. The system of claim 1, wherein the tuning engine identifies and tunes parameters by: 
Cari discloses measuring current event data using the sensor; 
Cari: (page 4 section B.) “The measurement obtained from a PMU (Phase Measurement Unit) [correspond to measuring data using sensor] could be used to estimate θ, the phase angle of the terminal voltage with respect to the synchronous reference (see Figure 1), while a special APMU (Angle Phase Measurement Unit), proposed in [9], could be used to estimate δ directly.” 
(page 4 section V.) “In this section an assessment of parameter estimation of synchronous generator is presented. The disturbance data are obtained from the test system shown in Figure 2. [correspond to measuring current event data] Initial condition of the network is obtained from a load flow program. Several types of disturbance were tested, [correspond to event data] however just three of them are presented in this paper. The analysis of other kinds of disturbances is very similar. In the case of unbalanced disturbances the unique consideration is to obtain the positive sequence of voltages and currents before using the methodology. ….  Depending on the intensity of the disturbance, there are more oscillation amplitude of voltages and currents with respect to their steady stage condition. Measurements with more oscillation amplitude imply that they contain more information of the dynamic response. [correspond to measuring current event data] Table I shows a summary of the oscillation amplitude of voltage and current for the three types of disturbances.”
Cari discloses receiving a machine model including model controls; 
Cari: (page 3 section IV.)

    PNG
    media_image1.png
    491
    663
    media_image1.png
    Greyscale

The high number of parameters to be simultaneously estimated usually makes the numerical algorithm ill-conditioned and more susceptible to the existence of multiple solutions due to the non-convex nature of this problem. In order to overcome this problem and decrease the number of parameters that are simultaneously estimated, the model will be decoupled into mechanical and electrical models and, consequently, the mechanical and electrical parameters will be estimated separately.”
Cari discloses identifying and tuning model parameters based on the current event data and the machine model; 
Cari: (page 5) “A. Mechanical Parameters Using the mechanical model (equation (18)), the mechanical parameters are not difficult to be estimated from the numerical point of view. That happens because just two parameter are simultaneously estimated. Using the disturbance data of test 2 (single-phase fault), [correspond to current event data] the mechanical parameters [correspond to identifying and tuning model parameters] were correctly estimated even in cases in which the initial guesses of parameters were deviated to a maximum of 90% of their nominal values. The parameters converged to the nominal values after 7 iterations o minute for a Pentium IV computer. …  B. Electrical Parameters According to our experience, the success of the estimation is very dependent on the initial parameter guesses, especially for the parameters βo, E’qo and E’do. In order to demonstrate the robustness of the proposed methodology of Section III, the following initial guess for those parameters are used:
                 
                    
                        
                            β
                        
                        
                            o
                        
                    
                    =
                    
                        
                            
                                
                                    tan
                                
                                
                                    -
                                    1
                                
                            
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            e
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    t
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    d
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            Q
                                        
                                        
                                            e
                                        
                                    
                                
                            
                        
                    
                
             (steady stage approximation of round rotor  machine)  and E’qo = Vto, E’do = 0 (approximation  for the machine in open circuit). The usual  trajectory  sensitivity  methodology  of  Section II cannot be used to estimate the electrical parameters because it  is very sensitive to initial parameter guess of parameters βo, E’qo and E’do. In addition the algebraic equation shows singularities and cannot be solved during the estimation. Using the minimization approach for parameter estimation of DAE systems presented in Section III, the parameters were successfully estimated. [correspond to identifying and tuning model parameters] The convergence region is different depending on the type of the disturbance. [correspond to current event data]”
Cari discloses comparing the identified and tuned model parameters associated with the current event to a predefined threshold; 
Cari: (page 3.) “d. Compare the “Real system” and the model output computing J (p) [correspond to the identified and tuned model parameters associated with the current event] according to equation (3). e. Stop if the algebraic equation g(xn, zn, p(k), un) is equal to zero for every “n” and the functional J p(k)) [correspond to compare the identified and tuned model parameters associated with the current event] is lower than a predetermined error. [correspond to a predefined threshold]”
Cari discloses selecting one of the identified and tuned model parameters associated with the current event or identified and tuned parameters associated with a previous event based on the comparing.  
Cari: (page 6) “In all the cases, [correspond to previous and current events] a previous sensitivity analysis was made in order to classify the parameters into those with high sensitivity and those with low sensitivity (see Table V) according to QR decomposition, then the parameters where estimated in two stages (see  Section  II-A). According to this decomposition, T’do, xq  and  T’qo have small  sensitivities  and  small  influence on the model output, therefore, these parameters were fixed in the first iterations. [correspond to selecting one of the identified and tuned model parameters associated with the current event or identified and tuned parameters associated with a previous event based on the comparing]”
The sensitivity of the parameters are corresponding to the comparison step. The parameters are selected based on the sensitivity of the parameters.
Heydt discloses upon detecting the current event data comprises bad data, one of rejecting or filtering the bad data; 
Heydt: [0065] “Real data have errors resulting mainly from meter and communication errors, incomplete metering, or inaccuracy of metering equipment. Therefore, prior to any estimation, it is expedient to perform bad data detection and rejection, and filtering of the noise. Noise filter 24 as shown in FIGS. 1 and 2 serves to perform the pre-processing function.” 
Heydt: [0066] “Turning to FIG. 3, an exemplary block diagram of a filtering and bad data detection/rejection process 46 is depicted. Measured signals from DFR 20 are shown entering into the filtering process through link 22. As a first step, voltage and current signals received from the stator in generator 12 are routed to a first data set 48. Field voltages and currents are separated into a second data set 56. [correspond to current event data ]” The disturbance data (e.g. event data) of Cari is measured in the same manner of Heydt.


Claim 3. The system of claim 1, Cari discloses wherein the sensor is a PMU.  
Cari: (page 4 section B.) “The measurement obtained from a PMU (Phase Measurement Unit) [correspond to measuring data using sensor] could be used to estimate θ, the phase angle of the terminal voltage with respect to the synchronous reference (see Figure 1), while a special APMU (Angle Phase Measurement Unit), proposed in [9], could be used to estimate δ directly.” 

Claim 4. The system of claim 1, Cari discloses further comprising a plurality of sensors.  
Cari: (page 4 section B.) “The measurement obtained from a PMU (Phase Measurement Unit) [correspond to sensor] could be used to estimate θ, the phase angle of the terminal voltage with respect to the synchronous reference (see Figure 1), while a special APMU (Angle Phase Measurement Unit), [correspond to sensor] proposed in [9], could be used to estimate δ directly.” [correspond to measurements by using a plurality of sensors] 
(page 5) Table I discloses example of different event data.
    PNG
    media_image2.png
    325
    958
    media_image2.png
    Greyscale


Claim 5. The system of claim 1, Heydt discloses wherein the user console comprises a graphic user interface, and generates one or more of a report, a log, and an alert based on received parameters.  
Heydt: [0113] “Returning to estimation example A, upon execution of the main program of the application the values of the estimated parameters, the rms error, and the confidence level in the estimated parameters are returned to the graphic user interface for output. The resulting output window 144 can be seen in FIG. 8. [correspond to a report] based on received parameter On the left side of the output window, as depicted in field 146, the user views the parameters that he/she previously selected and the parameters' estimated value in per unit.”

    PNG
    media_image3.png
    562
    877
    media_image3.png
    Greyscale


Claim 6. The system of claim 2, wherein the detecting of bad data and one of rejecting or filtering the bad data comprises:
Heydt discloses receiving signals of the current event data,
Heydt: [0066] “Turning to FIG. 3, an exemplary block diagram of a filtering and bad data detection/rejection process 46 is depicted. Measured signals from DFR 20 are shown entering into the filtering process through link 22. As a first step, voltage and current signals received from the stator in generator 12 are routed to a first data set 48. Field voltages and currents are separated into a second data set 56. [correspond to current event data ]” The disturbance data (e.g. event data) of Cari is measured in the same manner of Heydt.
Heydt: [0100] “Start 74 begins the process. As a first step, process 72 obtains stator (abc) measurements and field measurements 76.” [correspond to receiving signal]
Heydt discloses the signals comprising abc signals and field signals; 
Heydt: [0100] “Start 74 begins the process. As a first step, process 72 obtains stator (abc) measurements and field measurements 76. [correspond to the signals comprising abc signals and field signals] Next, process 72 obtains manufacturer information, such as megavolt ampere (MVA) and/or kilovolt (KV) base information as well as other known parameters 78. Next, the data set is sent to a noise filter, where high frequency noise in the field voltage and field current is filtered 80.” See. Fig. 3 and 5 for example.
Heydt discloses transforming the abc signals into Odq signals by using Park's transformation;
Heydt: [0101] “As a next step, process 72 calculates active and reactive power, and the respective power factor 82. Line-to-line voltages are converted to phase voltages 84. The respective power angle is calculated 86. Next, process 72 performs a Park's transformation to convert stator measurements 88. [correspond to transforming the abc signals into Odq signals by using Park's transformation]” 

    PNG
    media_image4.png
    829
    557
    media_image4.png
    Greyscale

Heydt discloses filtering the Odq signals and the field signals to remove noise from the current event data, 
Heydt: [0102] “As a next step, process 72 rejects outliers in stator measurements 90 [correspond to the Odq signals and the field signals], as accomplished through noise filter process 52. Next, a low pass filter process 54 filters high frequency noise in stator measurements 92.” [correspond to filtering the Odq signals and the field signals to remove noise from current event data]
Heydt discloses wherein a measurement associated with a signal having noise is removed from the current event data.  
Heydt: [0067] First data stream 48 takes stator measurements through a Park's transformation process 50. In the synchronous machine parameter estimation application, it is found that the stator measurements are most effectively filtered after the 0dq transformation. After the transformation of the stator measurements through Park's transformation, a filter is applied to remove outliers from the measurements, taking place in bad data detection/rejection process 52. Outliers appear in the form of spikes, in the time domain plot of each signal. Outliers are caused generally by metering errors and can be safely removed without risking inaccuracies in the estimation process. If a spike [correspond to noise] in any one signal is detected, the whole measurement at that time is removed from the data set [correspond to current event data].” [correspond to a measurement associated with a signal having noise is removed from the current event data]”

Claim 7. The system of claim 6, Heydt discloses wherein the filtering is performed by using one or more of butterworth and adaptive noise filters.  
Heydt: [0065] “Real data have errors resulting mainly from meter and communication errors, incomplete metering, or inaccuracy of metering equipment. Therefore, prior to any estimation, it is expedient to perform bad data detection and rejection, and filtering of the noise. Noise filter 24 as shown in FIGS. 1 and 2 serves to perform the pre-processing function.” [correspond to adaptive noise filters]
Heydt: [0067-0068] First data stream 48 takes stator measurements through a Park's transformation process 50. In the synchronous machine parameter estimation application, it is found that the stator measurements are most effectively filtered after the 0dq transformation. After the transformation of the stator measurements through Park's transformation, a filter is applied to remove outliers from the measurements, taking place in bad data detection/rejection process 52. Outliers appear in the form of spikes, in the time domain plot of each signal. Outliers are caused generally by metering errors and can be safely removed without risking inaccuracies in the estimation process. If a spike in any one signal is detected, the whole measurement at that time is removed from the data set. Following process 52, a second, low pass filter process 54 is implemented for the removal of random noise.”

Claim 8. A method of identifying and tuning model parameters, comprising:
Cari discloses measuring current event data using a sensor; 
Cari: (page 4 section B.) “The measurement obtained from a PMU (Phase Measurement Unit) [correspond to measuring data using sensor] could be used to estimate θ, the phase angle of the terminal voltage with respect to the synchronous reference (see Figure 1), while a special APMU (Angle Phase Measurement Unit), proposed in [9], could be used to estimate δ directly.” 
(page 4 section V.) “In this section an assessment of parameter estimation of synchronous generator is presented. The disturbance data are obtained from the test system shown in Figure 2. [correspond to measuring current event data] Initial condition of the network is obtained from a load flow program. Several types of disturbance were tested, [correspond to event data] however just three of them are presented in this paper. The analysis of other kinds of disturbances is very similar. In the case of unbalanced disturbances the unique consideration is to obtain the positive sequence of voltages and currents before using the methodology. ….  Depending on the intensity of the disturbance, there are more oscillation amplitude of voltages and currents with respect to their steady stage condition. Measurements with more oscillation amplitude imply that they contain more information of the dynamic response. [correspond to measuring current event data] Table I shows a summary of the oscillation amplitude of voltage and current for the three types of disturbances.”
Cari discloses receiving a machine model including model controls; 
Cari: (page 3 section IV.)

    PNG
    media_image1.png
    491
    663
    media_image1.png
    Greyscale

The high number of parameters to be simultaneously estimated usually makes the numerical algorithm ill-conditioned and more susceptible to the existence of multiple solutions due to the non-convex nature of this problem. In order to overcome this problem and decrease the number of parameters that are simultaneously estimated, the model will be decoupled into mechanical and electrical models and, consequently, the mechanical and electrical parameters will be estimated separately.”
Cari discloses identifying and tuning model parameters based on the current event data and the machine model; 
Cari: (page 5) “A. Mechanical Parameters Using the mechanical model (equation (18)), the mechanical parameters are not difficult to be estimated from the numerical point of view. That happens because just two parameter are simultaneously estimated. Using the disturbance data of test 2 (single-phase fault), [correspond to current event data] the mechanical parameters [correspond to identifying and tuning model parameters] were correctly estimated even in cases in which the initial guesses of parameters were deviated to a maximum of 90% of their nominal values. The parameters converged to the nominal values after 7 iterations o minute for a Pentium IV computer. …  B. Electrical Parameters According to our experience, the success of the estimation is very dependent on the initial parameter guesses, especially for the parameters βo, E’qo and E’do. In order to demonstrate the robustness of the proposed methodology of Section III, the following initial guess for those parameters are used:
                 
                    
                        
                            β
                        
                        
                            o
                        
                    
                    =
                    
                        
                            
                                
                                    tan
                                
                                
                                    -
                                    1
                                
                            
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            e
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    t
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    d
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            Q
                                        
                                        
                                            e
                                        
                                    
                                
                            
                        
                    
                
             (steady stage approximation of round rotor  machine)  and E’qo = Vto, E’do = 0 (approximation  for the machine in open circuit). The usual  trajectory  sensitivity  methodology  of  Section II cannot be used to estimate the electrical parameters because it  is very sensitive to initial parameter guess of parameters βo, E’qo and E’do. In addition the algebraic equation shows singularities and cannot be solved during the estimation. Using the minimization approach for parameter estimation of DAE systems presented in Section III, the parameters were successfully estimated. [correspond to identifying and tuning model parameters] The convergence region is different depending on the type of the disturbance. [correspond to current event data]”
Cari discloses comparing the identified and tuned model parameters associated with the current event to a predefined threshold; and
Cari: (page 3.) “d. Compare the “Real system” and the model output computing J (p) [correspond to the identified and tuned model parameters associated with the current event] according to equation (3). e. Stop if the algebraic equation g(xn, zn, p(k), un) is equal to zero for every “n” and the functional J p(k)) [correspond to compare the identified and tuned model parameters associated with the current event] is lower than a predetermined error. [correspond to a predefined threshold]”
Cari discloses selecting one of the identified and tuned model parameters associated with the current event or identified and tuned parameters associated with a previous event based on the comparing.  
Cari: (page 6) “In all the cases, [correspond to previous and current events] a previous sensitivity analysis was made in order to classify the parameters into those with high sensitivity and those with low sensitivity (see Table V) according to QR decomposition, then the parameters where estimated in two stages (see  Section  II-A). According to this decomposition, T’do, xq  and  T’qo have small  sensitivities  and  small  influence on the model output, therefore, these parameters were fixed in the first iterations. [correspond to selecting one of the identified and tuned model parameters associated with the current event or identified and tuned parameters associated with a previous event based on the comparing]”
The sensitivity of the parameters are corresponding to the comparison step. The parameters are selected based on the sensitivity of the parameters.
Cari does not appear to explicitly disclose upon detecting the current event data comprises bad data, one of rejecting or filtering the bad data; 
However, Heydt discloses upon detecting the current event data comprises bad data, one of rejecting or filtering the bad data on [0065] “Real data have errors resulting mainly from meter and communication errors, incomplete metering, or inaccuracy of metering equipment. Therefore, prior to any estimation, it is expedient to perform bad data detection and rejection, and filtering of the noise. Noise filter 24 as shown in FIGS. 1 and 2 serves to perform the pre-processing function.” 
Heydt: [0066] “Turning to FIG. 3, an exemplary block diagram of a filtering and bad data detection/rejection process 46 is depicted. Measured signals from DFR 20 are shown entering into the filtering process through link 22. As a first step, voltage and current signals received from the stator in generator 12 are routed to a first data set 48. Field voltages and currents are separated into a second data set 56. [correspond to current event data ]” The disturbance data (e.g. event data) of Cari is measured in the same manner of Heydt.
Cari and Heydt are analogous art because they are from the “same field of endeavor” synchronous machine model.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cari and Heydt before him or her, to modify the parameters estimation of synchronous generator of Cari to include the noise filtering feature of Heydt because this feature remove potential error that may cause by the bad data.
The suggestion/motivation for doing so would have been Heydt: [0067] “After the transformation of the stator measurements through Park's transformation, a filter is applied to remove outliers from the measurements, taking place in bad data detection/rejection process 52. Outliers appear in the form of spikes, in the time domain plot of each signal. Outliers are caused generally by metering errors and can be safely removed without risking inaccuracies in the estimation process. If a spike in any one signal is detected, the whole measurement at that time is removed from the data set.”
Therefore, it would have been obvious to combine Heydt with Carito obtain the invention as specified in the instant claim(s).

Claim 9. The method of claim 8, Cari discloses wherein the sensor is a PMU.  
Cari: (page 4 section B.) “The measurement obtained from a PMU (Phase Measurement Unit) [correspond to measuring data using sensor] could be used to estimate θ, the phase angle of the terminal voltage with respect to the synchronous reference (see Figure 1), while a special APMU (Angle Phase Measurement Unit), proposed in [9], could be used to estimate δ directly.” 

Claim 10. The method of claim 1, Cari discloses wherein current event data is measured by using a plurality of sensors.  
Cari: (page 4 section B.) “The measurement obtained from a PMU (Phase Measurement Unit) [correspond to sensor] could be used to estimate θ, the phase angle of the terminal voltage with respect to the synchronous reference (see Figure 1), while a special APMU (Angle Phase Measurement Unit), [correspond to sensor] proposed in [9], could be used to estimate δ directly.” [correspond to measurements by using a plurality of sensors]
(page 5) Table I discloses example of different event data.
    PNG
    media_image2.png
    325
    958
    media_image2.png
    Greyscale


Claim 11. The method of claim 8, Heydt discloses wherein a user console comprising a graphic user interface generates one or more of a report, a log, and an alert based on received parameters.  
Heydt: [0113] “Returning to estimation example A, upon execution of the main program of the application the values of the estimated parameters, the rms error, and the confidence level in the estimated parameters are returned to the graphic user interface for output. The resulting output window 144 can be seen in FIG. 8. [correspond to a report] based on received parameter On the left side of the output window, as depicted in field 146, the user views the parameters that he/she previously selected and the parameters' estimated value in per unit.”

    PNG
    media_image3.png
    562
    877
    media_image3.png
    Greyscale


Claim 12. The method of claim 8, wherein the detecting of bad data and one of rejecting or filtering the bad data comprises: 
Heydt discloses receiving signals of the current event data, 
Heydt: [0066] “Turning to FIG. 3, an exemplary block diagram of a filtering and bad data detection/rejection process 46 is depicted. Measured signals from DFR 20 are shown entering into the filtering process through link 22. As a first step, voltage and current signals received from the stator in generator 12 are routed to a first data set 48. Field voltages and currents are separated into a second data set 56. [correspond to current event data ]” The disturbance data (e.g. event data) of Cari is measured in the same manner of Heydt.
Heydt: [0100] “Start 74 begins the process. As a first step, process 72 obtains stator (abc) measurements and field measurements 76.” [correspond to receiving signal]
Heydt discloses the signals comprising abc signals and field signals; 
Heydt: [0100] “Start 74 begins the process. As a first step, process 72 obtains stator (abc) measurements and field measurements 76. [correspond to the signals comprising abc signals and field signals] Next, process 72 obtains manufacturer information, such as megavolt ampere (MVA) and/or kilovolt (KV) base information as well as other known parameters 78. Next, the data set is sent to a noise filter, where high frequency noise in the field voltage and field current is filtered 80.” See. Fig. 3 and 5 for example.
Heydt discloses transforming the abc signals into Odq signals by using Park's transformation;
Heydt: [0101] “As a next step, process 72 calculates active and reactive power, and the respective power factor 82. Line-to-line voltages are converted to phase voltages 84. The respective power angle is calculated 86. Next, process 72 performs a Park's transformation to convert stator measurements 88. [correspond to transforming the abc signals into Odq signals by using Park's transformation]” 

    PNG
    media_image4.png
    829
    557
    media_image4.png
    Greyscale

Heydt discloses filtering the Odq signals and the field signals to remove noise from the current event data, 
Heydt: [0102] “As a next step, process 72 rejects outliers in stator measurements 90 [correspond to the Odq signals and the field signals], as accomplished through noise filter process 52. Next, a low pass filter process 54 filters high frequency noise in stator measurements 92.” [correspond to filtering the Odq signals and the field signals to remove noise from current event data]
Heydt discloses wherein a measurement associated with a signal having noise is removed from the current event data.  
Heydt: [0067] First data stream 48 takes stator measurements through a Park's transformation process 50. In the synchronous machine parameter estimation application, it is found that the stator measurements are most effectively filtered after the 0dq transformation. After the transformation of the stator measurements through Park's transformation, a filter is applied to remove outliers from the measurements, taking place in bad data detection/rejection process 52. Outliers appear in the form of spikes, in the time domain plot of each signal. Outliers are caused generally by metering errors and can be safely removed without risking inaccuracies in the estimation process. If a spike [correspond to noise] in any one signal is detected, the whole measurement at that time is removed from the data set [correspond to current event data].” [correspond to a measurement associated with a signal having noise is removed from the current event data]”

Claim 13. The system of claim 12, Heydt discloses wherein the filtering is performed by using one or more of butterworth and adaptive noise filters.
Heydt: [0065] “Real data have errors resulting mainly from meter and communication errors, incomplete metering, or inaccuracy of metering equipment. Therefore, prior to any estimation, it is expedient to perform bad data detection and rejection, and filtering of the noise. Noise filter 24 as shown in FIGS. 1 and 2 serves to perform the pre-processing function.” [correspond to adaptive noise filters]
Heydt: [0067-0068] First data stream 48 takes stator measurements through a Park's transformation process 50. In the synchronous machine parameter estimation application, it is found that the stator measurements are most effectively filtered after the 0dq transformation. After the transformation of the stator measurements through Park's transformation, a filter is applied to remove outliers from the measurements, taking place in bad data detection/rejection process 52. Outliers appear in the form of spikes, in the time domain plot of each signal. Outliers are caused generally by metering errors and can be safely removed without risking inaccuracies in the estimation process. If a spike in any one signal is detected, the whole measurement at that time is removed from the data set. Following process 52, a second, low pass filter process 54 is implemented for the removal of random noise.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUEN-MEEI GAN/Examiner, Art Unit 2129